Citation Nr: 1219628	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-38 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral pes planus with degenerative joint disease and an ear infection of the left ear.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A July 2008 rating decision denied a TDIU, and a September 2009 rating decision denied a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence.

In March 2009, the Veteran testified before RO personnel on the issue regarding a TDIU.  A transcript of this hearing is of record.

In correspondence received in July 2011, the Veteran indicated that a malignant ear infection had spread to his jaw bones.  The RO should contact the Veteran to clarify whether he is attempting to raise a claim for service connection for a jaw bone disability or for an increased rating for his service-connected ear infection of the left ear.  In any case, the issue regarding a malignant ear infection spreading to the jaw bones has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In a statement received on a VA Form 9 (Appeal to Board of Veterans' Appeals) in July 2011, the Veteran indicated that he desired a personal hearing before a Veterans Law Judge, to take place at either the Canadaigua or Rochester VA Medical Center.  There is no indication in the claims file that the requested hearing has been scheduled.  After the appeal was certified to the Board in October 2011, the Veteran's representative also noted in January 2012 that the Veteran appeared to request a Travel Board hearing.  The Board notes that Travel Board hearings are conducted at a VA Regional Office and not at the Canandaigua or Rochester VA Medical Centers.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran and notify him of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



